Citation Nr: 0731363	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for skin rashes, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for neuropathy of the 
hands, to include as due to herbicide exposure.  

3.  Entitlement to service connection for neuropathy of the 
feet, to include as due to herbicide exposure.  

4.  Entitlement to service connection for high triglycerides 
and high cholesterol, to include as due to herbicide 
exposure.  

5.  Entitlement to service connection for hypertension (high 
blood pressure), to include as due to herbicide exposure.  

6.  Entitlement to service connection for a sleep disorder 
(claimed as sleep deprivation), to include as due to 
herbicide exposure.  

7.  Entitlement to service connection for diabetes mellitus 
Type II, to include as due to herbicide exposure.  

8.  Entitlement to service connection for urinary disability, 
to include as due to herbicide exposure.  

9.  Entitlement to service connection for migraine headaches, 
to include as due to herbicide exposure.  

10.  Entitlement to service connection for bilateral eye 
disability, to include as due to herbicide exposure.  

11.  Entitlement to service connection for erectile 
dysfunction, to include as due to herbicide exposure.  

12.  Entitlement to service connection for prostate 
disability, to include as due to herbicide exposure.  

13.  Entitlement to service connection for psychiatric 
disability, to include as due to herbicide exposure.  

14.  Entitlement to service connection for kidney disability, 
to include as due to herbicide exposure.  

15.  Entitlement to service connection for respiratory 
disability (claimed as coughing up phlegm), to include as due 
to herbicide exposure.  

16.  Entitlement to service connection for a low back 
disability.  

17.  Entitlement to service connection for a neck/upper back 
disability.  

18.  Entitlement to service connection for a left knee 
disability.  

19.  Entitlement to service connection for fallen arch of the 
right foot.  

20.  Entitlement to service connection for blood pooling in 
the feet, to include as due to herbicide exposure.  

21.  Entitlement to service connection for neuroarthritis, to 
include as due to herbicide exposure.  

22.  Entitlement to service connection for loss of teeth, to 
include as due to herbicide exposure.  

23.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served honorably on active duty from March 1964 
to March 1968.  He also served from May 1970 to April 1971, 
under other than honorable conditions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 2007, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folders.  

In May 2007, the veteran submitted additional evidence 
accompanied by a waiver of his right to have this evidence 
initially considered by the RO.  

The issues of entitlement to service connection for a sleep 
disorder, psychiatric disability, and bilateral hearing loss 
disability are addressed in the remand that follows the order 
section of this decision. 


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam, and 
he was not exposed to herbicides during service. 

2.  The veteran did not have acute or subacute peripheral 
neuropathy in his hands or feet within weeks or months of his 
alleged herbicide exposure; neuropathy of the hands or feet 
was not present within one year of the veteran's discharge 
from service and is not etiologically related to service.

3.  High triglycerides and high cholesterol were not present 
in service, and are not etiologically related to service.

4.  Hypertension was not present within one year of the 
veteran's discharge from service, and is not etiologically 
related to service.

5.  Acne existed prior to the veteran's entrance onto active 
duty; it did not increase in severity during or as a result 
of service; the veteran does not have any other chronic skin 
rash.

6.  Diabetes mellitus Type II was not present within one year 
of the veteran's discharge from service, and is not 
etiologically related to service.

7.  A urinary disability was not present in service, and is 
not etiologically related to service.

8.  Migraine headaches were not present within one year of 
the veteran's discharge from service, and are not 
etiologically related to service.

9.  A chronic acquired disorder of either eye was not present 
in service, and no current acquired disorder of either eye is 
etiologically related to service.
 
10.  Erectile dysfunction was not present in service, and is 
not etiologically related to service.

11.  The veteran does not have a disability of the prostate.

12.  The veteran does not have a disability of the kidneys.

13.  The veteran does not have a respiratory disability 
(claimed as coughing up phlegm).

14.  The veteran does not have a disability of the low back 
or upper back.

15.  The veteran has congenital narrowing of the C3-5 canal; 
an acquired neck disability was not present in service, and 
is not etiologically related to service.

16.  A left knee disability was not present within one year 
of the veteran's discharge from service, and is not 
etiologically related to service.

17.  A fallen arch of the right foot existed prior to service 
and did not increase in severity during or as a result of 
active duty.

18.  The veteran does not have a disability manifested by 
blood pooling in the feet.

19.  The veteran does not have a disability manifested by 
neuroarthritis.

20.  The veteran did not sustain loss of teeth (#4, #8, #9, 
#18, #19, and #30) as the result of in-service dental trauma.


CONCLUSIONS OF LAW

1.  Skin rashes were not incurred in or aggravated by active 
duty, and their incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1131, 1153 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2007).

2.  Neuropathy of the hands was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Neuropathy of the feet was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  High triglycerides and high cholesterol were not incurred 
in or aggravated by active duty, and their incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

6.  Diabetes mellitus Type II was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Urinary disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

8.  Migraine headaches were not incurred in or aggravated by 
active duty, and their incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

9.  Bilateral eye disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1110, 1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

10.  Erectile dysfunction was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

11.  Prostate disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

12.  Kidney disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

13.  Respiratory disability (claimed as coughing up phlegm) 
was not incurred in or aggravated by active duty, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

14.  A low back disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

15.  A neck/upper back disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

16.  A left knee disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

17.  A fallen arch of the right foot was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2007).

18.  Blood pooling in feet was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

19.  Neuroarthritis was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

20.  Service connection for loss of teeth as due to dental 
trauma for compensation purposes is not warranted, and its 
incurrence or aggravation during such service may not be 
presumed. 38 U.S.C.A. §§ 1110, 1116, 1131, 1712 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.381, 4.150 
(2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in November 2004, March 2005, and October 2005, prior 
to the initial adjudication of the claims, notwithstanding 
that the eye, neck, and neuroarthritis claims were not 
specifically listed among the other enumerated claims.  The 
veteran was also provided with the requisite notice with 
respect to the disability-rating and effective-date elements 
of his claims in a March 2006 letter.  Although this notice 
was sent after the initial adjudication of the claims, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of these claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims was no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records, 
personnel records, and records and decisions from the Social 
Security Administration (SSA).  The originating agency 
requested private treatment records identified by the veteran 
from Mashantucket Pequot Tribal Health Department 
("Mashantucket"), Dr. H.K., and Indian Health Board.  
Records from Mashantucket dated through April 2005 have been 
associated with the claims files.  There was no response from 
Dr. H.K. and the Indian Health Board to the originating 
agency's second letter of request for records, mailed in 
January 2005.  With respect to the Indian Health Board, the 
veteran was notified of this fact in the appealed December 
2005 rating decision.  Also, he was put on notice that only 
Dr. H.K.'s November 2004 medical report, which he submitted, 
was of record.  Included with additional evidence the veteran 
submitted to the Board with a waiver in May 2007, were 
authorization and consent to release information forms for 
Mashantucket, for records dated through 2007, and for Dr. 
H.K.  As discussed, the originating agency already obtained 
records from Mashantucket.  VA is not required to conduct 
endless development.  There is no indication from the veteran 
that any additional records from Mashantucket would add 
anything new to the matters decided herein.  As for Dr. H.K., 
VA is under no further obligation to conduct a records 
request, having made two such requests.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).

The Board acknowledges that the veteran has not been afforded 
VA examinations in response to his claims, but has determined 
that no such examinations are required in this case.  The 
evidence currently of record is sufficient to decide the 
claims.  Either no current disability is shown by the medical 
evidence or the medical evidence initially shows the claimed 
disabilities (other than the claimed loss of teeth and right 
fallen arch disability) many years after the veteran's 
discharge from service, and there is no medical evidence 
suggesting that they are related to service.  As for the 
other claimed disabilities, as discussed below, the loss of 
teeth disability is not subject to service connection for 
compensation purposes, and the veteran's pre-existing fallen 
arch of the right foot was asymptomatic during service.  
Therefore, in the Board's opinion, there is no reasonable 
possibility that a VA examination would provide evidence to 
substantiate any of the veteran's claims.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of his claims.  The Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and manifests arthritis, organic diseases of the 
nervous system, diabetes mellitus, or hypertension to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Type II diabetes mellitus is among the diseases specified in 
38 U.S.C.A. § 1116(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Evidence and Analysis

A.  Skin Rashes, Prostate Disability, Kidney Disability, 
Blood Pooling in Feet, Neuroarthritis, and Respiratory 
Disability

Evidence

The January 1964 service enlistment examination report shows 
that the veteran entered service with acne vulgaris of the 
face.  The chest X-ray was noted as acceptable.  In March 
1967, the veteran complained of swollen tonsils.  The 
examiner noted an assessment of viral pharyngitis.  A July 
1967 examination report notes that the veteran had moderate 
recurrent acne.  It was further noted that the veteran had a 
history of having lived with his father who had tuberculosis 
over a period of five years.  The veteran had not undergone a 
TINE test and to date, X-rays had been negative.  An October 
1967 record notes that the veteran had acne vulgaris.  The 
February 1968 separation examination report shows that a 
chest X-ray was negative.  

Records from SSA include a January 1996 record that notes 
that the veteran complained of multiple skin tags.  The 
examination revealed approximately 40 skin tags present in 
both axillae and around his neck as well as multiple elevated 
papules in the same area and two to three on his face.  The 
examiner provided an assessment of skin tags.  A February 
1996 record notes that the veteran had scabies.  A September 
2003 record notes that the veteran had a sebaceous cyst for 
the past one and a half months.  

Records from SSA further show that in December 1994, October 
1995, October 1997, March 2000, July 2001, July 2003, 
November 2003, March 2004, and October 2004, the veteran 
complained of a cough that produced phlegm.  In December 
1994, the examiner diagnosed pharyngitis, "rapid strep neg" 
and presumed secondary to virus.  It was noted that the 
veteran had bronchitis in March 2000.  In October 1997, 
November 2003, and October 2004, it was noted that the 
assessment was upper respiratory infection.  

There is no medical evidence of record that pertains to the 
other claimed disabilities.

Analysis

The service medical records and records from the SSA show no 
disability of the skin manifested by rashes other than acne.  
As for the veteran's acne, he was not diagnosed with 
chloracne or other acneform disease consistent with 
chloracne.  Moreover, he entered service with this disorder 
and there is no indication in any of the medical evidence 
that the pre-existing acne increased in severity during or as 
a result of service.  

With respect to the claimed respiratory disorder, the medical 
evidence only shows that the veteran has suffered from acute 
and transitory episodes of viral pharyngitis, bronchitis, and 
upper respiratory infections.  No chronic respiratory 
disorder has ever been diagnosed.  As for the other claimed 
disabilities, there is no medical evidence of a disability of 
the prostate or kidneys or a disability manifested by blood 
pooling in the feet or neuroarthritis.    

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (providing 
that service connection may not be granted unless a current 
disability exists).  In essence, the evidence of a current 
disability is limited to the veteran's own statements.  This 
is not competent evidence of a current disability since 
laypersons, such as the veteran, are not qualified to render 
medical diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, service connection is not in order for skin 
rashes, prostate problems, kidney problems, blood pooling in 
the feet, neuroarthritis, and respiratory condition.  



B.  Neuropathy of the Hands and Feet

Evidence 

Records from the SSA include a March 1997 record that shows 
that the veteran complained of numbness in his hands, and 
numbness and a tingling sensation in his feet.  No assessment 
was provided.  An undated physical residual functional 
capacity assessment notes a primary diagnosis of "CTS 
[carpal tunnel syndrome] BOTH hands, agent orange with 
vertigo" and a secondary diagnosis that included neuropathy 
of the arms and legs.  An undated physical residual 
functional capacity assessment notes that an objective 
finding by a neurologist on November 3, 2004, was within 
normal limits.  It was noted that the veteran had multiple 
subjective parasthesia and polyneuropathy.  

In a November 3, 2004 letter, Dr. H.K. reported that the 
veteran was referred to her for a neurological consultation.  
Dr. H.K. indicated that the veteran complained of multiple 
symptoms that included bilateral hand numbness and 
intermittent burning dysesthesias in his legs.  Dr. H.K. 
provided an impression of multiple symptoms of pain and 
paresthesias.  Dr. H.K. maintained that the exact etiologies 
of each of the veteran's complaints needed to be determined.  
Dr. H.K. noted that it sounded like the veteran had 
polyneuropathy from his diabetes.  Dr. H.K. indicated that an 
electromyograph would be considered to clarify.  

Analysis

The medical evidence suggests that the veteran has neuropathy 
that includes the areas of his hands and feet.  The disease 
process for which he seeks service connection, however, is 
not an enumerated disease associated with exposure to certain 
herbicide agents.  VA regulations make a distinction between 
chronic peripheral neuropathy and acute and subacute 
peripheral neuropathy.  Based on reports from the National 
Academy of Sciences, VA has determined that there is no 
positive association between Agent Orange exposure and a 
number of specific diseases, including chronic peripheral 
neuropathy.  VA has determined that a presumption of service 
connection is warranted for acute and subacute peripheral 
neuropathy in Vietnam veterans with a history of Agent Orange 
exposure, subject to the requirement that the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2007).  There is no 
medical evidence that the veteran had acute or subacute 
peripheral neuropathy in his hands or feet within weeks or 
months of his alleged herbicide exposure.  

As for any current disability manifested by chronic 
neuropathy of the hands and feet, again, it is not clear if 
this diagnosis has been confirmed.  In any event, the service 
medical records and post-service medical records show that 
the claimed disability was not present within one year of the 
veteran's discharge from service.  There is also no medical 
nexus evidence of a causal relationship between the claimed 
disabilities and an incident of the veteran's service, to 
include alleged service exposure to herbicides.  The 
preliminary impression from Dr. H.K. was that the 
polyneuropathy was related to diabetes.  The evidence of a 
nexus between the veteran's claimed disabilities and his 
military service is limited to the veteran's own statements.  
As previously discussed, this does not constitute competent 
medical nexus evidence as the veteran is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  Espiritu, 2 Vet. App. at 494.  Accordingly, 
service connection is not in order for neuropathy of the 
hands and feet. 

C.  High Triglycerides and High Cholesterol, Hypertension 
(high blood pressure), Urinary Disability, Migraine 
Headaches, and Erectile Dysfunction

Evidence

The service medical records show no complaints or findings 
referable to high triglycerides, high cholesterol, high blood 
pressure or elevated blood pressure readings, excessive 
urination, migraine headaches, or erectile dysfunction.  

Records from SSA include a November 1994 record that shows 
that the veteran asked for a refill on Lisinopril, which is 
used to treat high blood pressure or hypertension.  
Thereafter, records show that the veteran was followed for 
hypertension.  A March 1998 record notes that the veteran 
complained of blurred vision, nausea, and disorientation.  
The examiner noted an assessment of classic migraine with 
scotomata.  An August 2000 record shows that the veteran had 
complaints of polyuria [excessive passage of urination].  
Thereafter, records dated in August 2002, November 2002, and 
October 2003 show continued complaints of excessive 
urination.  Records dated beginning in July 2003, indicate 
that the veteran was diagnosed with erectile dysfunction.  A 
November 2004 activities of daily living report prepared by 
the veteran show that he reported that he was on Flomax, and 
a March 2005 record indicates that his medications included 
Flomax.  

Records from SSA further include a January 1995 record that 
notes that the veteran had hyperlipidemia [i.e., elevated 
levels of body fat such as triglycerides and cholesterol].  
Thereafter, records dated in November 1998, November 2002, 
January 2003, and October 2004 indicate that lab results most 
often showed elevated cholesterol and triglycerides levels.  

Dr. H.K.'s November 3, 2004, letter, indicates that the 
veteran continued to complain of headaches, which he 
described as being accompanied by a visual aura of zig zag 
lines.

Analysis

The medical evidence shows that the veteran is diagnosed with 
hyperlipidemia, hypertension, a disability manifested by 
excessive urination, migraine headaches, and erectile 
dysfunction; however, these disorders are not enumerated 
diseases associated with exposure to certain herbicide 
agents.  Moreover, the medical evidence of record shows that 
hyperlipidemia, a disability manifested by excessive 
urination, and erectile dysfunction, were not present in 
service, and that hypertension and migraine headaches were 
not present within one year of the veteran's discharge from 
service.  There is also no medical evidence of a nexus 
between the claimed disabilities and an incident of the 
veteran's service, to include the alleged herbicide exposure.  
Rather, the evidence of a nexus between the veteran's claimed 
disabilities and his military service is limited to the 
veteran's own statements.  Accordingly, service connection is 
not in order for high triglycerides, high cholesterol, 
hypertension, a disability manifested by excessive urination, 
migraine headaches, or erectile dysfunction.

D.  Diabetes Mellitus Type II

Evidence

The service medical records are absent any pertinent abnormal 
findings. 

The DD Form 214 for the veteran's first period of service 
shows that his military occupational specialty (MOS) was an 
aircraft maintenance specialist.  He had no foreign service.  
According to several statements of record and testimony the 
veteran presented at the April 2007 videoconference hearing, 
the veteran contends that he was exposed to aircraft 
responsible for carrying and dropping Agent Orange in 
Vietnam.  He maintained that as a mechanic, he had to "clean 
and clear" the aircraft (C130s, C141As, KC 135s), and 
consequently, he was exposed to the residual effects of Agent 
Orange and Dioxin "spillage [and] use."  He maintained that 
he was also exposed to "other chemicals including 5P4[?]."  
He testified that he did not pay any attention to what was 
stenciled on the side of canisters loaded onto the planes.  

Records from SSA appear to show beginning in December 1994, 
that the veteran expressed concern that he would become a 
diabetic because of a strong family history.  Thereafter, an 
August 1996 record notes an assessment of new onset of 
diabetes by history.  An April 1997 record, however, notes 
that although the veteran had "no frank diabetes" at this 
point, due to his strong family history and his obesity, his 
risk of becoming a diabetic eventually was very high.  An 
August 2000 record similarly notes that the veteran had 
symptoms consistent with diabetes mellitus, but finger stick 
blood sugar did not substantiate this diagnosis.  A June 2004 
record notes that the veteran had borderline diabetes.  Then, 
a September 2004 record appears to indicate that the veteran 
was referred to the Indian Health Service for Type II 
diabetes mellitus.  An undated physical residual functional 
capacity assessment notes that the veteran was diagnosed with 
diabetes in September 2004 and that he had an elevated 
glucose level in October 2004.  

Analysis

The veteran appears to be currently diagnosed with diabetes 
mellitus Type II, an enumerated disease associated with 
exposure to certain herbicide agents.  The evidence, however, 
does not show, nor does the veteran contend, that he had 
service in the Republic of Vietnam.  Therefore, the veteran 
is not entitled to the presumption that he was exposed to 
herbicides in service.

The Board observes that the aircraft employed in Operation 
Ranch Hand (the military code name for the spraying of 
herbicides from U.S. Air Force aircraft in Southeast Asia) 
were C-123s.  There is no corroborating evidence of record 
that the aircraft the veteran maintained that he serviced 
were responsible for the dispersal of herbicides in Vietnam.  
The veteran has been somewhat vague in so far as describing 
the actual mechanism of exposure.  In the Board's opinion, 
the preponderance of the evidence establishes that the 
veteran was not exposed to herbicides in service.

In addition, the service medical records and post-service 
medical records show that the veteran's diabetes was not 
present within one year of his discharge from service.  There 
is also no competent medical nexus evidence that shows that 
the veteran's diabetes is related to an incident of his 
service.  Rather, the evidence of a nexus between the 
veteran's claimed disability and his military service is 
limited to the veteran's own statements.  As such, the Board 
finds that service connection is not in order for diabetes 
mellitus Type II.

E.  Bilateral Eye Disability and Loss of Teeth

Evidence

The January 1964 service enlistment examination report notes 
no missing teeth.  
A July 1967 examination report notes that the veteran had six 
teeth (#4, #8, #9, #18, #19, and #30) pulled over the past 
few years.  The February 1968 separation examination report 
notes the missing teeth.  Also, the report shows that the 
veteran's distant and near visual acuity was 20/20 in both 
eyes.   

Records from the SSA show that in August 1995, the veteran 
reported that his right eye had been treated with laser 
surgery in 1993.  After an examination, the examiner noted an 
impression of unspecified condition of the right eye.  A 
December 1995 record notes that the veteran complained of 
"tearing up" in his left eye.  An assessment of mild 
conjunctivitis was noted.  Records dated beginning in 
November 1998 indicate that the veteran had a decrease in his 
visual acuity.  In particular, an August 2002 record notes 
that the veteran had uncorrected vision of 20/200 in the 
right eye and 20/100 in the left eye.  

Records from the SSA also include dental progress notes dated 
from December 1982 to April 1995.  

Analysis

The veteran is not diagnosed with any enumerated disease 
associated with exposure to certain herbicide agents.  

The only chronic eye disability shown by the medical evidence 
is refractive error of the eyes.  Refractive error of the 
eyes is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2007); VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.

The veteran had six teeth pulled during service.  VA 
regulations distinguish between carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, or periodontal 
disease, and teeth lost as a result of "loss of substance of 
body of maxilla or mandible."  Simington v. West, 11 Vet. 
App. 41 (1998); 38 C.F.R. § 3.381 (2007).  The former may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, but only the loss of teeth as described in 
the latter provision is considered compensable, and may be 
rated under the appropriate diagnostic codes.

The evidence in this case establishes that the veteran 
neither sustained a superimposed disease or injury to his 
eyes nor sustained dental trauma to his teeth during his 
military in service.  Moreover, there is no competent medical 
opinion evidence of record linking the veteran's refractive 
error and missing teeth to an incident of his military 
service, to include alleged service exposure to herbicides.  
Rather, the evidence of a nexus between the veteran's claimed 
disabilities and his military service is limited to the 
veteran's own statements.  Accordingly, service connection is 
not in order for bilateral eye disability or loss of teeth.  

F.  Low Back Disability, Neck/Upper Back Disability, Left 
Knee Disability, and 
Fallen Arch or the Right Foot

Evidence

The service medical records for the veteran's first period of 
service show no complaints or abnormal findings referable to 
the low back or neck/upper back.  The January 1964 service 
enlistment examination report shows that the veteran entered 
service with asymptomatic third degree bilateral pes planus.  
In December 1965, the veteran presented in the clinic with 
complaints of pain in his left leg after he injured it 
playing basketball.  An X-ray study of his left knee and 
proximal tibia and fibula was "essentially negative." The 
February 1968 separation examination report and Report of 
Medical History show that no left knee disability was 
identified and that the veteran did not complain of a left 
knee disability.  

The service medical records for the veteran's disqualifying 
second period of service show that in July 1970, the veteran 
complained of pain in his lumbosacral spine.  No diagnosis 
was provided.  

Records from the SSA records include a July 1995 record that 
notes that the veteran was going to have his back spasms 
checked.  Another July 1995 record notes that the veteran 
reported a three-year history of neck and upper back spasms 
that occurred when he turned certain ways.  He maintained 
that he became symptomatic after a fall on his head.  The 
examiner provided an assessment of cervical arthritis with 
cervical spasm, intermittent.  Records dated in July 1996 
note that the veteran complained of back pain.  The veteran 
reported that he fell off a stool in a casino, and he fell 
flat on his back and struck his head against another chair.  
He reported that he had had intermittent problems with low 
back pain.  He also reported a history of injuring his neck 
four years ago playing football.  He had had intermittent 
problems with his neck.  The examiner noted an assessment of 
soft tissue contusion with neck and low back pain secondary 
to a fall.  The examiner noted that "this" appeared to have 
exacerbated a pre-existing problem.  Records dated in October 
1996 note that the veteran complained of left knee pain since 
slipping on a carpet at work one week ago.  The veteran also 
reported a history of arthritis, but no other problems with 
his knees.  The examiner provided an assessment of medial 
cruciate ligament strain of the left knee.  A November 1996 
record notes that a review of an X-ray film from October 
1996, showed mild to moderate generalized osteoarthritis in 
the left knee.  A March 1997 record notes that a magnetic 
resonance imaging (MRI) scan of the neck showed some apparent 
congenital narrowing of the C3-5 canal, and mild right-sided 
neuroforaminal narrowing of the lower portions of the 
cervical spine.  Records dated in July 2001 and April 2002 
show that the veteran complained of low back pain with right 
sciatica.  It was noted that the veteran had a history of 
some event in 1997 [the notation is illegible].  An October 
2002 record notes that the veteran complained of the onset of 
back pain after bending over to pick up tools.  He found that 
he could not straighten up.  The examiner noted an assessment 
of acute lumbar strain.  An October 2003 record notes that 
the veteran had worked as a blackjack dealer since 1992, 
which required him to stand for at least eight hours each 
workday on concrete base floors.  It was noted that on 
examination, the veteran's left foot overall looked fine, but 
his right foot was flatfooted and hurt significantly, 
especially over the last month.  The examiner noted an 
assessment of bilateral posterior tibial tendon dysfunction 
[flat feet], right significantly worse than the left.  

In a November 3, 2004, letter, Dr. H.K. reported that the 
veteran had a history of left knee arthroscopic surgery.  

At the April 2007 videoconference hearing, the veteran 
reported that he developed back (upper and lower) and leg 
problems from having to move very heavy equipment around the 
aircraft to work on the plane.   

Analysis

The veteran complains of low and upper back pain, but there 
is no medical evidence of record that an underlying chronic 
disorder has been clinically identified or diagnosed.  
Without a pathology to which the veteran's low and upper back 
pain can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The veteran is currently diagnosed with a left knee 
disability, but there is no medical evidence showing that he 
was found to have a left knee disability in service or within 
one year of his discharge from service.  X-rays of the left 
knee during service were negative.

The veteran is currently diagnosed with a disability of the 
neck, but the cervical stenosis was determined to be 
congenital, which by its very definition means that the 
condition pre-existed service.  Moreover, congenital defects 
are not diseases or injuries for VA compensation purposes.  
There is no indication in the medical evidence that the 
stenosis is not a congenital defect.  As for any degenerative 
disc disease of the cervical spine, there is no medical 
evidence that this condition was present in service.

The veteran is currently diagnosed with posterior tibial 
tendon dysfunction of the right foot, but service medical 
records show that the veteran entered service with this 
disorder.  No complaints or treatment pertaining to the right 
foot are documented during service, so no increase in 
severity is shown during service.  Aggravation of a pre-
existing disability may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2007).

There is also no medical nexus evidence of a causal 
relationship between the claimed disabilities and an incident 
of the veteran's service.  Notwithstanding testimony the 
veteran provided at the hearing with respect to the onset of 
his back and leg problems, earlier statements the veteran 
made during the course of receiving medical treatment related 
the onset of his symptoms to post-service events.  The 
evidence of a nexus between the veteran's claimed 
disabilities and his military service is limited to the 
veteran's current statements.  As such, the Board finds that 
service connection is not in order for a low back disability, 
neck/upper back disability, left knee disability, or a fallen 
arch of the right foot.  

IV.  Equipoise Rule

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


ORDER

Service connection for skin rashes, to include as due to 
herbicide exposure, is denied.

Service connection for neuropathy of the hands, to include as 
due to herbicide exposure, is denied. 

Service connection for neuropathy of the feet, to include as 
due to herbicide exposure, is denied. 

Service connection for high triglycerides and high 
cholesterol, to include as due to herbicide exposure, is 
denied. 
  
Service connection for hypertension (high blood pressure), to 
include as due to herbicide exposure, is denied. 

Service connection for diabetes mellitus Type II, to include 
as due to herbicide exposure, is denied.

Service connection for urinary disability, to include as due 
to herbicide exposure, is denied. 

Service connection for migraine headaches, to include as due 
to herbicide exposure, is denied.  

Service connection for bilateral eye disability, to include 
as due to herbicide exposure, is denied. 

Service connection for erectile dysfunction, to include as 
due to herbicide exposure, is denied. 

Service connection for prostate disability, to include as due 
to herbicide exposure, is denied.  

Service connection for kidney disability, to include as due 
to herbicide exposure, is denied. 

Service connection for respiratory disability (claimed as 
coughing up phlegm), to include as due to herbicide exposure, 
is denied.  

Service connection for a low back disability is denied.

Service connection for a neck/upper back disability is 
denied. 

Service connection for a left knee disability is denied. 

Service connection for fallen arch of the right foot is 
denied. 

Service connection for blood pooling in the feet, to include 
as due to herbicide exposure, is denied. 

Service connection for neuroarthritis, to include as due to 
herbicide exposure, is denied. 

Service connection for loss of teeth, to include as due to 
herbicide exposure, is denied.


REMAND

Psychiatric Disability and Sleep Disorder

The veteran contends that he has depression and a sleep 
disorder as the result of his military service.  

The service medical records show that in April 1966, the 
veteran asked to be referred to a psychiatrist for complaints 
of anxiety and moodiness.  The service examiner noted an 
initial impression of mild situational anxiety.  In an April 
1966 letter, Dr. E.A. maintained that the usual physical 
manifestations of anxiety reactions were missing.  Dr. E.A. 
noted an impression of personality disorder, anti-social 
type, using alcohol to cloud hostility and liberate 
aggression.  Thereafter, a November 1966 record indicates 
that the veteran had expressed a desire to speak weekly with 
a psychiatrist about his problems.  The examiner, however, 
indicated that the veteran would not benefit by another 
psychiatric interview.  

The service medical records further show that in January 
1967, the veteran presented in the emergency room with 
complaints that he was unable to sleep.  He was provided with 
sleeping medication.  He returned in February 1967 and asked 
for more sleeping medication, and he was given a refill in 
March 1967.  A July 1967 examination report notes that the 
veteran had trouble sleeping, by reason of an unknown cause.

In an April 2005 statement, J.H., a licensed clinical social 
worker, reported that the veteran had an Axis I diagnosis of 
mood disorder due to a general medical condition.  J.H. 
indicated that the veteran was diagnosed with this disorder 
by Dr. A.E. in March 1997.  J.H. then concluded in part that 
the veteran's mental health maladies were the direct result 
of his "probable exposure to Agent Orange."  In another 
statement received in May 2007, J.H. reported that the 
veteran was being treated for major depressive disorder.  
J.H. indicated that it became very apparent during insight 
oriented therapy that the veteran had a very difficult early 
childhood and that he had experienced a great deal of racial 
discrimination in service.  J.H. maintained that the veteran 
felt far worse about himself than he did prior to his 
enlistment into the military.  J.H. concluded that the 
veteran had ongoing mental anguish that he continued to 
suffer secondary to his disappointing military experience.   

Records from the SSA include a May 1996 record that notes 
that the veteran complained of depression and great 
difficulty with sleeping.  The examiner noted an assessment 
of sleep disorder due to depression and stressful social 
situation.  A March 2005 record indicates that the veteran 
continued to take Melatonin for his sleep disorder.  

The veteran is currently diagnosed with a psychiatric 
disability and a sleep disorder. Service medical records show 
that he received treatment for psychiatric and sleep 
disturbance complaints in-service.  There is medical evidence 
that indicates that the claimed psychiatric disability may be 
associated with the veteran's military service and that the 
claimed sleep disorder might be due to the psychiatric 
disability.  Therefore, the Board finds that the veteran 
should be afforded appropriate VA examinations and opinions 
on the etiology of the claimed disabilities should be 
obtained based on a thorough review of the claims files.  
38 C.F.R. § 3.159(c)(4) (2007).  In addition, the Board 
observes that the veteran identified records pertaining to 
psychiatric treatment he received from Dr. P.D. in an 
authorization and consent to release information form signed 
in April 2007.  These pertinent records should be obtained 
and associated with the claims files.

Bilateral Hearing Loss

The veteran contends that he has hearing loss due to working 
on planes during service, according to testimony he presented 
at the videoconference hearing.

Service medical records show that audiometric testing 
conducted in January 1964, November 1966, July 1967, and 
February 1968, revealed no hearing impairment in either ear 
as defined in 38 C.F.R. § 3.385 (2007).  [Service department 
audiometric readings prior to October 31, 1967, were 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.] 
Nevertheless, the veteran's essential contention is that he 
was exposed to loud noise during service, and that his 
hearing disability resulted from such exposure.  The veteran 
is competent to describe his exposure to loud sounds.  
Moreover, as noted above, the veteran's MOS was an aircraft 
maintenance specialist, so his claim of exposure to loud 
noise is certainly plausible.  There are no post-service 
audiometric tests.  In light of the above, the Board finds 
that the veteran should be afforded a VA examination to 
determine if the veteran has a hearing disability, and if so, 
whether the hearing loss is related to his service.   

While this case is in remand status, the RO or the Appeals 
Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) is provided with respect to the 
hearing loss claim.  

Accordingly, this case is REMANDED to the RO or AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
records pertaining to psychiatric 
treatment he received from Dr. P.D., 
which he identified in the authorization 
and consent to release information form 
signed in April 2007.  If the RO or AMC 
is unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be provided 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
depression or any other currently present 
psychiatric disorder.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the veteran's period of 
service from March 1964 to March 1968.  
The rationale for all opinions expressed 
must also be provided.

4.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
sleeping disorder.  The claims folders, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to any currently 
present sleeping disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to his period of 
active service from March 1964 to March 
1968, or was caused or chronically 
worsened by service-connected disability.  
The rationale for all opinions expressed 
must also be provided.

5.  The veteran should also be afforded a 
VA audiological examination.  The claims 
folders must be made available to and 
reviewed by the examiner.  If the veteran 
is found to have impaired hearing in 
either the right ear or left ear or both, 
the examiner should provide an opinion as 
to whether there is at least a 50 percent 
likelihood that such impairment is 
related to the veteran's military service 
from March 1964 to March 1968, to include 
his claimed noise exposure.

6.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO or the AMC should also 
undertake any other indicated 
development.

8.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


